77 N.Y.2d 885 (1991)
The People of the State of New York, Respondent,
v.
Donald Dien, Appellant.
Court of Appeals of the State of New York.
Argued February 12, 1991.
Decided March 21, 1991.
Robert S. Dean and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney (Phyllis A. Monroe and Amyjane Rettew of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's sole argument on appeal is that a specific comment made by the prosecutor during summation violated *886 his rights to a fair trial by an impartial jury and to equal protection under the law. At the time of the prosecutor's statement, however, defendant made only a general objection, thus failing to preserve his argument for this Court's review (see, People v Rivera, 73 N.Y.2d 941, 942; People v Ford, 69 N.Y.2d 775, 776).
Order affirmed in a memorandum.